DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Treloar (US PG Pub 2015/0290923) in view of Kozdras (US PG Pub 2007/0164559).
For claim 1:  Treloar teaches a manufacturing method for a cylindrical container having a print layer formed on an outer surface thereof (see paragraph 100, device is for printing beverage cans), the method comprising: with a plurality of plates (see Fig. 3, elements 7 being plate cylinders, being cylinders with plates thereon, paragraph 93) having a line drawing part to which ink adheres to be printed on the outer surface of the cylindrical container being provided (see paragraph 4, utilizing the flexographic printing systems, the print regions are raised surfaces being lines receiving ink thereon), allowing an ink to individually adhere to the plates at the line drawing part of each plate (see paragraph 4, flexographic printing system, such as shown in Fig. 3, in ordinary operation), and transferring the ink, adhered to the plates, to an intermediate transfer body 5 for each of the plates (see Fig. 3, ink on the plates of plate cylinders 7 transferring to common transfer cylinder 5); and transferring the ink, transferred to the intermediate transfer body, to the outer surface of the cylindrical container (paragraph 92, mandrel wheel 4 holds substrate cylinders to be printed being the cylindrical container, and the container receives the image from the blanket wheel 5).  Treloar does not teach that, among the plates, at least one plate is a plate having a line drawing part of an electronic watermark image, and another plate is a plate having a line drawing part that renders the electronic watermark image difficult to be visually recognized, and whereby a print area of the line drawing part that renders the electronic watermark image difficult to be visually recognized is matched with a part or entire print area of the electronic watermark image.  However, Kozdras teaches printing with plates on a substrate a plurality of print areas (see Figs. 3-5) wherein among the plates, at least one plate is a plate having a line drawing part of an electronic watermark image (30, 170), and another plate is a plate having a line drawing part that renders the electronic watermark image difficult to be visually recognized (any layer 190A, 190B, 190C, 190D among layers 190), and whereby a print area of the line drawing part that renders the electronic watermark image difficult to be visually recognized is matched with a part or entire print area of the electronic watermark image (see Fig. 4, layer 30, 170 is an image layer having a data which can be read by a machine, layer 190 is a plurality of graphic image layers, all layers can be produced by printing through plates through the flexographic processes, see paragraph 35, the portion of the overcoat layer overlaps at least the entire part of the image 30, 170).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Treloar to print an image and another material that renders the image difficult to be recognized as taught by Kozdras for the purpose of producing a lottery aspect on the container.
For claim 3:  The combination of Treloar and Kozdras teaches the method of claim 1 wherein the line drawing part of the electronic watermark image and the line drawing part that renders the electronic watermark image difficult to be visually recognized are formed in a partial or entire area of the line drawing part corresponding to the other plate (see Fig. 4 of Kozdras, the image region 190 is over the entire part of the image region 30 while the image region 30 is over a partial area of the image region 190).
For claim 5:  The combination of Treloar and Kozdras teaches the method of claim 1 and Treloar teaches that the cylindrical container is a metallic can (see paragraph 82).
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (US PG Pub 2013/0258477) in view of Kozdras (US PG Pub 2007/0164559) and Basset et al. (US PG Pub 2016/0225293).
For claim 1:  Lok et al. teaches a manufacturing method for a substrate 600 (see Fig. 11) having a print layer 610, 612, 614, 616 formed on an outer surface thereof, the method comprising: with a plurality of plates (see paragraph 62, gravure printing process, with printing plate cylinder 711, 704 which are cylinders having plates) having a line drawing part to be printed on the outer surface of the cylindrical container being provided, allowing an ink to individually adhere to the plates (see paragraph 116, supplying UV opacifying ink to 704, applying ink to cylinder 711 and the plates thereon), and transferring the ink, adhered to the plates, to an intermediate transfer body for each of the plates (see paragraph 122, offset printing is taught, offset printing provides an intermediate transfer body for each plate printing body, receiving ink from the plate printing body and applying it to the final substrate); and a step of transferring the ink, transferred to the intermediate transfer body, to the outer surface of the substrate (see Fig. 13, inking the surface of the substrate 701 eventually constituting element 600), wherein among the plates, at least one plate is a plate having a line drawing part of an electronic watermark image (see Fig. 13, cylinder 711 is use to print an image 614, 616, see paragraph 122, which is an electronic watermark image), and another plate is a plate having a line drawing part that renders the electronic watermark image difficult to be visually recognized (see paragraph 118, Figs. 11 and 13, the plate of plate cylinder 710 prints an opacifying ink over the substrate as region 610), and a print area of the line drawing part that renders the electronic watermark image difficult to be visually recognized is matched with a part or entire print area of the electronic watermark image (see Fig. 11, matching the image being surface 610 having window 612 with the watermark printed in the window 612).
Lok et al. does not teach that the line drawing parts of a printing plate have ink adhered thereon so that the ink on the line drawing part transfers the ink to an intermediate body, forming a cylindrical container having a print layer wherein the ink is transferred to the surface of the cylindrical container.  However, Kozdras teaches an equivalence between printing with a gravure printing press and a flexographic printing press (see paragraph 4, in flexographic printing, printing ink is transferred to the raised surfaces being the line drawing parts and these parts transfer ink to the printing surface or intermediate surface, intermediate printing surfaces 70 are taught in Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to use a printing plate having line drawing parts that receive ink as taught by Kozdras instead of the gravure printing plates as taught by Lok et al. for the purpose of transferring ink with less expensive printing parts (see paragraph 4, Kozdras).  
The combination of Lok et al. and Kozdras does not teach forming a cylindrical container having a printer layer, the ink is transferred to the surface of the cylindrical container.  However, Basset et al. teaches securing a produced security document having security features to objects to prevent tamper and counterfeit (see paragraphs 2-5) and in particular teaches securing a produced security document (see Figs. 1-11) to a cylindrical container (see Fig. 12, paragraph 84).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lok et al. and Kozdras to utilize the produced security document as an anti-tamper and anti-counterfeiting seal and tag on the cylindrical container as taught by Basset et al. for the purpose of providing its security features to the container.  In combination, the method produces the end object of a cylindrical container and provides the printing onto the surface of the container.
For claim 2:  The combination of Lok et al., Kozdras and Basset et al. teaches the method of claim 1 and Lok et al. further teaches that the line drawing part of the electronic watermark image and the line drawing part that renders the electronic watermark image difficult to be visually recognized are formed in an area except for a line drawing part corresponding to the other plate (see Fig. 11, the layer 610 is formed in all areas except the window, the element printed by the plate cylinder 711 is formed in the window).
For claim 3:  The combination of Lok et al., Kozdras and Basset et al. teaches the method of claim 1 and Lok et al. further teaches that the line drawing part of the electronic watermark image and the line drawing part that renders the watermark image difficult to be visually recognized are formed in a partial or entire area of a line drawing part corresponding to the other plate (see paragraph 113, in at least one embodiment of Lok et al., a half window is formed, the layer formed in the windowless side overlaps with the area of the watermark image and can considered the obscuring layer).
For claim 4:  The combination of Lok et al., Kozdras and Basset et al. teaches the method of claim 1 and Lok et al. further teaches that the line drawing part of the electronic watermark image 614, 616 is formed in a part of entirety of a negative space (see Fig. 11, window 612 being negative space).
For claim 11:  The combination of Lok et al., Kozdras and Basset et al. teaches the method of claim 3 and Lok et al. further teaches that the line drawing part of the electronic watermark image 614, 616 is formed in a part of entirety of a negative space (see Figs. 11 and 13, in the negative space of the region 610 printed by roller 710).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (US PG Pub 2013/0258477), Kozdras (US PG Pub 2007/0164559) and Basset et al. (US PG Pub 2016/0225293) as applied to claim 1 above, and further in view of Yuse et al. (JP 2009-234656).
For claim 5:  The combination of Lok et al., Kozdras and Basset et al. teaches all of the limitations of claim 5 and 10 except that the cylindrical container is a metallic can.  However, Yuse et al. teaches providing an electronic watermark and other image elements to a metallic can as a cylindrical container (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lok et al. and Basset et al. by adapting it to a metallic can as taught by Yuse et al. for the purpose of providing containers made of those materials with security and informational components.
Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (US PG Pub 2013/0258477) in view of Basset et al. (US PG Pub 2016/0225293)
For claim 6:  Lok et al. teaches a print layer that has an electronic water mark layer including an electronic watermark 612, 614 printed thereon, a blindfold layer that renders the electronic watermark difficult to be visually recognized (see paragraph 113, the coating of the document appears on both sides, the coating on side applied by the gravure printing press can, in the half-window situation, appear across an entire surface region of the substrate 600, the opacifying coating lowers the visibility of the layer 614, 616 from the opposite side), a print layer of the blindfold layer matches a part of the print area for the electronic watermark layer (in the half-window scenario, the back side coating overlaps with the window 612 where the security document being the watermark layer is formed).
Lok et al. does not teach that the print layer is of a cylindrical container.  However, Basset et al. teaches securing a produced security document having security features to objects to prevent tamper and counterfeit (see paragraphs 2-5) and in particular teaches securing a produced security document (see Figs. 1-11) to a cylindrical container (see Fig. 12, paragraph 84).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lok et al. to utilize the produced security document as an anti-tamper and anti-counterfeiting seal and tag on the cylindrical container as taught by Basset et al. for the purpose of providing its security features to the container.
For claim 7:  The combination of Lok et al. and Basset et al. teaches the cylindrical container according to claim 6 and Lok et al. teaches that the print layer includes the electronic watermark layer, the blindfold layer and an image layer other than the electronic watermark layer and the blindfold layer, wherein a print area of the other image layer and a print area of the electronic watermark layer do not overlap each other (see Fig. 11, the image layer other than the electronic watermark layer and blindfold layer is the ink layer 610 which is a solid layer having a window hole therein and which does not overlap with the layer 614, 616) .
For claim 9:    The combination of Lok et al. and Basset et al. teaches the cylindrical container according to claim 7 and Lok et al. teaches that the electronic watermark 614, 616 is printed in a negative space 612 of an image to be printed in the cylindrical container (see Fig. 11, the window 612).
Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (US PG Pub 2013/0258477) and Basset et al. (US PG Pub 2016/0225293) as applied to claim 6 above, and further in view of Yuse et al. (JP 2009-234656).
For claim 8:  The combination of Lok et al. and Basset et al. teaches all of the limitations of claim 8 except that the print layer includes an image layer other than the electronic watermark layer and the print area of the electronic watermark layer partially or entirely overlaps a print area of the other image layer.  However, Yuse et al. teaches printing on the surface of a can where an other image layer is provided 31, 33 and the other image layer overlaps the electronic watermark layer 32 (see Figs. 1 and 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lok et al. and Basset et al. to provide another image layer as a layer of text and images around the watermark element as taught by Yuse et al. for the purpose of providing decoration and information that can be understood directly by a consumer.
For claim 10:  The combination of Lok et al. and Basset et al. teaches all of the limitations of claim 10 except that the cylindrical container is a metallic can.  However, Yuse et al. teaches providing an electronic watermark and other image elements to a metallic can as a cylindrical container (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lok et al. and Basset et al. by adapting it to a metallic can as taught by Yuse et al. for the purpose of providing containers made of those materials with security and informational components.
For claim 12:  The combination of Lok et al., Basset et al. and Yuse et al. teaches the container of claim 8 and Yuse et al. further teaches that the electronic watermark is printed in a negative space of an image to be printed in the cylindrical container (see Fig. 2, where the entire surface is the other image layer having positive image components 31, 33¸ the watermark is an element in negative space of the other image layer).
Response to Arguments
Applicant's arguments filed on  have been fully considered but they are not persuasive. 
Applicant argues that Lok combined with Basset et al. would not produce a watermark layer including an electronic watermark printed thereon and a blindfold layer that renders the electronic watermark image difficult to be visually recognized and a print area of the blindfold layer matching a part or an entirety of the print area of the electronic watermark layer.  However, this is the result of applying the techniques taught by Lok et al. to producing a cylindrical container which is taught by Basset et al.  The broadest reasonable interpretation of the terms “blindfold layer that renders the electronic watermark image difficult to be visually recognized” is met by the combination as described above.  The broadest reasonable interpretation of the limitation “matching a part of eternity of a print area of the electronic watermark layer” is met by the rejection as provided above.  In regards to whether or not the combination is obvious, the test, as referenced by Applicant in the Arguments is “whether there is reason, suggestion, or motivation in the prior art that would lead one of ordinary skill in the art to combine the references, and that would also suggest a reasonable likelihood of success”.  The invention in Lok is directed to an optically variable marking which is desirable for providing anti-counterfeiting and authenticity verification.  It is also typically held the be aesthetically pleasing in a number of circumstances.  All of these qualities suggest and motivate provision of these features onto many different forms of printed and printable surfaces, including cylindrical surfaces.  There is a high likelihood of success, since printing any material on cylindrical surfaces such as beverages cans is well known and the technique of Lok et al. is directed to the positioning of various printing layers.  Moreover, printing with cylinders occurs on already curved surfaces and one of ordinary skill in the art would be well equipped to adapt to printing on a cylindrical substrate.  Applicant references the distinction of printing with an intermediate transfer body and argues this distinction and the failure of the Lok et al. reference to address it as important in page 8 of the arguments.  However, conversion of direct to indirect printing and vice versa is one of the most ancient and well known techniques in the printing arts dating to the 18th century.
An additional rejection under Treloar and Kozdras addresses the limitations of claims 1, 3 and 5 above based on the amendment to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gold et al. (US PG Pub 2005/0218026) teaches printing an indicia layer on a cylindrical can and another opaque layer covering the layer on the cylindrical can.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853